Per Curiam.

At the time of the sale of the chattel in question the plaintiff was not the owner thereof, and the facts established upon the trial were, therefore, insufficient to constitute a conversion. It is substantially undisputed that the title to the chattel was not to pass until the purchase price was paid, and the defendant, under the circumstances disclosed, acted clearly within his rights. The merits of this controversy seem to be entirely with the defendant, and the judgment for the plaintiff being without evidence to support it must be reversed.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.